Citation Nr: 0522629	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  97-05 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than December 
11, 1995, for the assignment of a compensable rating for the 
service-connected post-traumatic stress disorder (PTSD).  

2.  Whether an August 1957 decision to discontinue payment of 
VA compensation benefits should be reversed or revised due to 
clear and unmistakable error (CUE).  


REPRESENTATION

Veteran represented by:	Jeffrey Wood, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from August 1945 to 
December 1951.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal of a June 1996 rating decision in 
which the RO assigned a 10 percent rating for the service-
connected psychiatric disability, now characterized as PTSD, 
effective on December 11, 1995.  

In a subsequent rating decision, the RO granted an increased 
evaluation of 50 percent for the service-connected 
disability.  The veteran withdrew his appeal for an increased 
rating for the service-connected PTSD by letter dated in 
November 1998.  

The veteran also appealed an August 1996 rating decision of 
the RO that determined that the decision to grant benefits 
effective no earlier than December 11, 1995, was not "clearly 
and unmistakably erroneous."  

Following a hearing conducted before this Veterans Law Judge 
in December 1997 in which the veteran presented extensive 
argument and testimony, the Board determined that the issue 
on appeal concerned the propriety of actions taken by the RO 
in 1957 to discontinue payment of compensation for his 
service-connected psychiatric disorder, as opposed to clear 
and unmistakable error in the June 1996 rating decision.  

The Board remanded this matter for additional development of 
the record in March 1998.  

In a May 1999 decision, the Board denied the veteran's claim 
for an effective date earlier than December 11, 1995, for the 
assignment of a compensable rating for the service-connected 
PTSD.  

The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  

In April 2000, the Court granted a Joint Motion for Remand, 
vacating the decision by the Board and remanding the matter 
for additional proceedings.  

In November 2000, the Board remanded the case for additional 
consideration by the RO.  

In a September 2002 decision, the Board again denied the 
claim for an effective date earlier than December 11, 1995 
for the assignment of a compensable rating for the service-
connected PTSD.  

The veteran appealed the decision to the Court, and in July 
2003, the Court granted a Joint Motion for Remand, vacating 
the Board's September 2002 decision and remanding for 
additional proceedings.  

In July 2004, the Board again remanded the case for 
additional development and readjudication by the RO.  

In addition, the Board instructed the RO to develop and 
adjudicate the issue of whether the August 1957 decision to 
discontinue compensation for his service-connected 
psychiatric disorder should be reversed or revised due to 
CUE.  

Thereafter, in an October 2004 rating decision, the RO denied 
the claim of CUE in the August 1957 decision to discontinue 
compensation for his service-connected psychiatric disorder.  

The veteran's attorney subsequently expressed disagreement, 
and, in February 2005, the RO issued a Statement of the Case 
(SOC).  The veteran's attorney then perfected the appeal by 
submitting a timely Substantive Appeal.  

In a Supplemental Statement of the Case (SSOC) dated in 
October 2004, the RO continued to deny entitlement to an 
effective date prior to December 11, 1995, for the assignment 
of a compensable rating for the service-connected PTSD.  



FINDINGS OF FACT

1.  On December 11, 1995, the RO received the veteran's 
formal claim for increase for the service-connected 
psychiatric disorder.  

2.  As of March 4, 1996, but no earlier, it was factually 
ascertainable that an increase in the severity of the 
service-connected psychiatric disorder likely had occurred.  

3.  The veteran has not alleged an error of fact or law in 
the August 1957 decision that compels the conclusion, to 
which reasonable minds could not differ, that the results 
would have been manifestly different but for the error.



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an effective date 
earlier than December 11, 1995, for the assignment of a 
compensable disability rating for the service-connected PTSD, 
have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400(o) (2004).  

2.  The veteran has failed to raise a valid claim of clear 
and unmistakable error in the August 1957 decision.  38 
C.F.R. § 3.105(a) (2004); Simmons v. Principi, 17 Vet. App. 
104 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  

With respect to the claim for an earlier effective date, the 
Board finds that the notification requirements of VCAA have 
been satisfied in this case.  In this regard, the Board notes 
the evidence development letter dated in July 2004 in which 
the RO advised the veteran of the type of evidence necessary 
to substantiate his claim.  

In addition, the RO also advised the veteran of his and VA's 
responsibilities under the VCAA, to include what evidence 
should be provided by him and what evidence should be 
provided by VA.  

The veteran was also advised to identify any additional 
evidence that he believes may be relevant to his claim and 
what VA would do to assist him in the development of his 
claim.  

Although these letters were issued after the initial 
adjudication of his claim by the agency of original 
jurisdiction (AOJ), the Board finds that the RO did not err 
with respect to the timing of the VCAA notice requirement, as 
the VCAA had not been enacted at the time that the RO 
initially adjudicated his claims in the 1996 rating decision.  

Furthermore, the notice letter provided to the veteran prior 
to the most recent transfer of his case to the Board, and the 
content of that notice full complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

After the notice letter was provided, the claim was 
readjudicated and a Supplemental Statement of the Case was 
issued to the veteran.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, to 
decide the appeal would not be prejudicial to him.  

The Board further finds that all obtainable evidence 
identified by the veteran has been obtained and associated 
with the claims folder and that he has not identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for an equitable disposition of this 
appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran is apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim.  38 
U.S.C.A. §§ 5103 and 5103A (West 2002).  

Also, with respect to the veteran's assertion of CUE in the 
1957 decision, the Board finds that the provisions of VCAA 
and its implementing regulations do not apply.  In this 
regard, the Board notes that the United States Court of 
Appeals for Veterans Claims (the Court) has held that the 
provisions of VCAA do not apply to a claim based on a 
previous decision having been the result of clear and 
unmistakable error.  Livesay v. Principi, 15 Vet. App. 165 
(2001) (en banc).

The Court found that an attempt to obtain benefits based on 
an allegation of clear and unmistakable error "is 
fundamentally different from any other kind of action in the 
VA adjudicative process."  Livesay, 15 Vet. App. at 178.

As such, an allegation of clear and unmistakable error does 
not represent a "claim," but a collateral attack on a final 
decision.  The provisions of VCAA, and its implementing 
regulations, are not, therefore, applicable to the 
adjudication of the issue of clear and unmistakable error in 
a prior final decision.



II.  Factual Background

The veteran's original claim of service connection for an 
anxiety reaction was received by VA on December 4, 1951.  

In a September 1952 rating decision, the RO awarded service 
connection for chronic anxiety reaction and assigned a 10 
percent rating effective on December 5, 1951.  

The veteran was notified of that decision and of his 
appellate rights in a letter issued in October 1952.  This 
letter was mailed to his last known address of record.  

In July 1957, the RO sent a letter to the veteran instructing 
him to report for a VA examination.  This letter was sent to 
his last known address of record.  This letter was returned 
and marked as "Unclaimed."  

In August 1957, the RO issued a letter to the veteran 
explaining that payment of his compensation benefits was 
being discontinued because he failed to report for a VA 
examination.  The letter informing the veteran of this action 
was also sent to the veteran's last known address of record,  
and was returned and marked as "Unclaimed."  

On December 11, 1995, the RO received a formal application 
for service connection for chronic anxiety reaction.  This 
document was interpreted by the RO as a claim for an 
increased evaluation for his already service-connected 
psychiatric condition.  

The veteran was afforded a VA examination in March 1996.  At 
that time, the veteran was initially diagnosed as suffering 
from PTSD.  

In the June 1996 rating decision, the RO granted a 10 percent 
rating for the veteran's service-connected psychiatric 
disorder manifested by post-traumatic stress disorder (PTSD), 
effective on December 11, 1995.  The veteran subsequently 
appealed the effective date of the compensable evaluation.  

In a September 1998 rating decision, the RO granted an 
increased rating of 50 percent for the service-connected 
psychiatric disorder, effective December 11, 1995.  

The veteran then withdrew his appeal for an increased rating 
for the service-connected PTSD in a letter dated in November 
1998, but continued his appeal as to the effective date 
assigned for the compensable evaluation.  

In several statements submitted during the pendency of these 
appeals, the veteran contended that he did not receive the 
July 1957 letter advising him to report for a VA examination, 
or the August 1957 letter advising him that his benefits had 
been discontinued.  

In fact, the veteran also contended that he never received 
the October 1952 letter advising him that he had been awarded 
compensation benefits, or any subsequent award checks.  [The 
record reflects that payment of the veteran's compensation 
benefits was in fact being withheld during the period from 
1952 to 1957 for recoupment of severance pay received at 
separation.]  

The veteran and his attorney have argued in several written 
statements that VA should have undertaken greater effort to 
locate him in 1957.  Specifically, they have pointed to the 
fact that the veteran's original application from 1951 
contained his father's address, and that his father could 
have been contacted to locate the veteran.  

It was also noted that correspondence had been received from 
the veteran in 1953 that identified an address in 
Jacksonville, Arkansas, and that the RO should have attempted 
to locate the veteran at that address.  The attorney asserted 
that the RO's failure to undertake additional effort to 
locate the veteran constituted a violation of his rights 
under the Due Process Clause of the Constitution.

In addition, the veteran and his attorney have asserted that 
the veteran did still reside at the address [redacted]
[redacted] when the July 1957 and August 1957 letters were sent 
there.  

According to affidavits signed by the veteran's wife and 
sister, the veteran resided at that address from 1954 to 
November 1957.  However, as explained in his wife's 
affidavit, the veteran spent much of his adult life working 
temporary jobs away from home while maintaining his residence 
with her.  She explained that she had gone to her parents' 
home in July 1957 to avoid being alone when she went in to 
labor with their son, who was born on August [redacted], 1957.  

The attorney has argued that the RO could have ascertained 
that the veteran still lived at that address if they had 
contacted [redacted].  

Also, the attorney has argued that the regulations in effect 
in 1957 called for VA to suspend benefits upon a failure of a 
veteran to report for a physical examination only if he 
failed to do so without good reason.  

The attorney contended that the veteran's failure to report 
was due to the lack of appropriate notice, and that he, 
therefore, had good cause for not reporting for the 
examination.  For this reason, the attorney contends that it 
was error for the RO to suspend his benefits.  


III.  Analysis

As noted hereinabove, this case previously came before the 
Board in September 2002, at which time the Board denied the 
veteran's claim for an earlier effective date for the grant 
of a compensable rating for PTSD.  

In that decision, the Board also determined that the 
veteran's allegations of CUE in the August 1957 decision to 
discontinue his compensable benefits were legally 
insufficient to support a valid claim of CUE.  

The veteran subsequently appealed this case to the Court.  
While that case was pending at the Court, the veteran's 
attorney and the VA Office of the General Counsel filed a 
joint motion to vacate the Board's decision, and to remand 
the veteran's claim for readjudication.  

In the July 2003 Order, the Court granted the joint motion, 
vacated the Board's September 2002 decision, and remanded 
this case to the Board for readjudication.  

In the joint motion, the parties noted the case of Simmons v. 
Principi, 17 Vet. App. 104 (2003), in which the Court held 
that to the extent its case law "can be read to hold that it 
is permissible to deny, rather than dismiss without prejudice 
[to refiling], a CUE [clear and unmistakable error] claim as 
to a prior final RO decision because an appellant failed to 
meet pleading specifications, such opinions have been 
overruled by DAV v. Gober, supra."  Simmons, 17 Vet. App. at 
114.  

In Simmons, the Court also held that where it is unclear 
whether the Board denied a CUE claim for lack of pleading 
specificity or addressed the merits of the claim, the proper 
remedy was vacatur.  Id. at 115.  

The parties to the joint motion essentially found that it was 
unclear from reading the Board's September 2002 decision 
whether the Board had denied the veteran's CUE claims on the 
merits, or whether the Board had denied the claims based on a 
finding that the veteran had failed to plead with any degree 
of specificity any error of fact or law.  

If the Board had denied the veteran's claim based on a 
failure to meet pleading specifications, the claim should 
have been dismissed the claim without prejudice, rather than 
denied, in accordance with the Court's holding in Simmons.  

The Board will now proceed to readjudicate the veteran's 
claims in light of the concerns raised in the joint motion.  
At the outset of this discussion, the Board notes that it is 
mindful of the Court's instructions in Fletcher v. Derwinski, 
1 Vet. App. 394, 397 (1991), to the effect that a remand by 
the CAVC is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
'reasons or bases' requirement of 38 U.S.C. § 7104(d)(1) 
(West 1991).  A remand is meant to entail a critical 
examination of the justification for the decision."  The 
Board's analysis herein has been undertaken with that 
obligation in mind.  

The record reflects that the veteran did not appeal the 
August 1957 decision to discontinue payment of his 
compensation benefits.  Therefore, that decision became 
final.  Such final decisions may, however, be reversed or 
amended where evidence establishes that CUE existed.  38 
C.F.R.  3.105(a)  

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts. It is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  "Clear and unmistakable error' requires that error, 
otherwise prejudicial,...must appear undebatably."  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so that 
it can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell v. Principi, 3 Vet. App. 310, 313-4.  "It 
must always be remembered that CUE is a very specific and 
rare kind of 'error'."  Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).  

The United States Court of Appeals for Veterans Claims 
(Court) propounded a three-pronged test for determining when 
there was CUE present in a prior decision.  (1) Either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Russell, 3 Vet. App. at 313-14.  

Under § 3.105(a), CUE that requires revision of a prior final 
rating action exists only where it appears "undebatably" that 
"[e]ither the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied."  Russell, 3 Vet. App. at 313.  

In Fugo, 6 Vet. App. at 40, the Court refined and elaborated 
on the test set forth in Russell.  The Court stated that CUE 
was a very specific and rare kind of "error."  It was the 
kind of error, of fact or law, that when called to the 
attention of later reviewers compelled a conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  

If a claimant-appellant wished to reasonably raise CUE there 
must be some degree of specificity as to what the alleged 
error was and, unless it was the kind of error that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why the result would have been manifestly different but 
for the alleged error.  

It must be remembered that there was a presumption of 
validity to otherwise final decisions, and that where such 
decisions were collaterally attacked, and a CUE claim was 
undoubtedly a collateral attack, the presumption was even 
stronger.  

Only if this threshold requirement is met does the Board have 
any obligation to address the merits of the CUE claim.  See 
Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing 
denial of CUE due to pleading deficiency and denial of CUE on 
merits); Luallen v. Brown, 8 Vet. App. 92 (1995).  

The Court also held in Fugo that allegations that previous 
adjudications had improperly weighed and evaluated the 
evidence could never rise to the stringent definition of 
clear and unmistakable error.  Fugo, 6 Vet. App. at 44.  

Similarly, broad brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any other 
general, nonspecific claim of error cannot constitute a valid 
claim of clear and unmistakable error.  Id.  

In addition, the Court held that the VA's breach of its 
general duty to assist could not form a basis for a claim of 
clear and unmistakable error.  Caffrey v. Brown, 6 Vet. App. 
377, 382 (1994).  

The veteran essentially contends that the RO erred in 
discontinuing his benefits in 1957 because he did not receive 
adequate notice of the need to report for a VA examination in 
July 1957.  

He also contends that he did not receive the August 1957 
notification letter indicating that the RO had discontinued 
payment of his benefits, and, therefore, the decision did not 
become final within one year from the date of that letter.  

In fact, the veteran's attorney has also argued that the RO's 
failure to provide adequate notice to the veteran that his 
benefits were being discontinued constituted a violation of 
his rights under the Due Process clause of the Fifth 
Amendment to the U.S. Constitution.  

The Board finds that the veteran's allegations regarding the 
RO's actions at the time of the August 1957 decision do not 
meet the restrictive definition of clear and unmistakable 
error.  

Regarding the Due Process argument, the Board notes that it 
is not disputed that the July 1957 letter informing the 
veteran of the VA examination and the August 1957 letter 
advising him of the discontinuance of the rating were sent to 
the veteran's last known address of record.  However, the 
veteran and his attorney have argued that VA should have made 
greater attempts to locate the veteran.  

In support of this contention, the veteran's attorney has 
pointed to the fact that the that the veteran's original 
application from 1951 contained his father's address, and 
that his father could have been contacted to locate the 
veteran.  

It was also noted that correspondence had been received from 
the veteran in 1953 that identified an address in 
Jacksonville, Arkansas, and that the RO should have attempted 
to locate the veteran at that address.  

The attorney has further argued that, because the veteran did 
not receive adequate notice of the need to report for a VA 
examination, the RO erred in finding that he lacked good 
cause to report, which was required under the regulations 
then in effect to suspend payment of compensation benefits.  

In addition, the veteran has submitted affidavits from his 
wife and sister indicating that he in fact still resided at 
[redacted] when the July 1957 and August 1957 
letters were issued, and that they were returned because the 
veteran was traveling for work, and his wife was staying at 
her parents' house because she was pregnant.  The veteran 
contends that, had the RO attempted to contact the management 
at [redacted], it would have learned that he still 
resided there.  

However, with respect to these arguments, the Board notes 
that VA has never had a statutory or regulatory duty to issue 
notice to a veteran at any location other than the last known 
address of record.  

Absent such a statutory or regulatory requirement, the Board 
finds that the allegations that the RO erred by not 
attempting to locate the veteran in 1957 cannot rise to the 
level of CUE.  

In support of this argument, the veteran's attorney has 
repeatedly cited to the case of Small v. U.S., 136 F.3d 1334 
(D.C. Cir. 1998), wherein it was held that, when the U.S. 
government learns that its letter has not been delivered and 
has additional information that a reasonable person would use 
to locate the claimant, it is obligated to try again, unless 
it would be burdensome to do so.  The attorney essentially 
argues that a "reasonable person" could have used the 
information contained in the claims folder to locate the 
veteran.  

The Board notes that the Small case involved the government's 
failure to notify a defendant in a criminal action of 
administrative forfeiture proceedings concerning funds seized 
during his arrest for a suspected narcotics offense.  

Thus, this case is not precedential to the current appeal, 
which involves the propriety of VA's actions in administering 
compensation benefits to a claimant.  

Furthermore, the United States Court of Appeals for Veterans 
Claims has specifically held that VA's "duty to assist" 
veterans is not a "one-way street."  See Wood v. Derwinski, 1 
Vet. App. 190 (1991).  

In Hyson v. Brown, 5 Vet. App. 262, 265 (1993), the Court 
further held that "[i]n the normal course of events, it is 
the burden of the veteran to keep the VA apprised of his 
whereabouts.  If he does not do so, there is no burden on the 
part of the VA to turn up heaven and earth to find him."  

As noted hereinabove, it is not disputed that the RO issued 
the July 1957 and August 1957 letters to the last known 
address of record.  Thus, although the veteran's attorney has 
asserted that the veteran's rights under the Due Process 
Clause were violated, the Board finds that the veteran's 
assertions that the RO should have undertaken additional 
effort to locate him in 1957 amount to no more than an 
assertion that VA failed in its duty to assist the veteran.  

In Fugo, the Court held that neither a claim alleging 
improper weighing and evaluating of the evidence in a 
previous adjudication, nor general, non-specific claims 
(including sweeping allegations of failures to follow the 
regulations or to provide due process), meet the restrictive 
definition of clear and unmistakable error.  Id. at 44.  

Thus, the Board finds that the veteran has not pled with any 
degree of specificity any error of law or fact that allegedly 
occurred, as required by law.  See Andre, 14 Vet. App. at 10.  

In reaching this conclusion, the Board has considered the 
joint motion, which determined that a remand to the Board for 
readjudication was necessary because of the Court's decision 
in Simmons.  

In that case, it was held that in claims of clear and 
unmistakable error in which the Board found that specific 
pleading requirements were not met, the proper remedy was to 
dismiss the claim without prejudice rather than to deny the 
claim on the merits.  

As discussed, the Board believes that the veteran is 
essentially alleging that the RO failed in its duty to 
assist.  However, the Court has determined that such an 
allegation can never raise to the level of CUE.  Fugo, 6 Vet. 
App. at 43.  

Thus, the Board's denial of the instant CUE claim, in 
particular its rejection of the argument that the RO 
incorrectly weighed the evidence, is based on a pleading 
insufficiency, as contemplated by Fugo.  Hence, the Board 
finds that the veteran's claim of CUE is dismissed without 
prejudice to refiling.  

Having found that the August 1957 decision to discontinue 
payment of compensation benefits was final, the Board will 
now consider whether entitlement to an effective date earlier 
than December 11, 1995, is otherwise warranted for the 
compensable rating for the service-connected PTSD.  

The general rule with respect to the effective date of an 
award of increased compensation is that the effective date of 
such award "shall not be earlier than the date of receipt of 
application therefore."  38 U.S.C.A. § 5110(a); see also 38 
C.F.R. § 3.400(o)(1).  

An exception to that rule applies, however, under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred within the one- 
year period preceding the date of receipt of a claim for 
increased compensation.  In such an instance, the law 
provides that the effective date of the award "shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  38 U.S.C.A. § 
5110(b)(2) (West 1991); see also 38 C.F.R. § 3.400(o)(2) 
(2002); Harper v. Brown, 10 Vet. App. 125 (1997).  

The term "increase" as used in 38 U.S.C.A. § 5110 and 38 
C.F.R. § 3.400 means an increase to the next disability 
level.  Hazan v. Gober, 10 Vet. App. 511 (1997).  

A claim is a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit. 38 C.F.R. §§ 3.1(p), 
3.155 (2003).  The regulation which governs informal claims, 
38 C.F.R. § 3.155, provides as follows: "(a) Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by [VA], 
from a claimant . . . may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it [the formal claim] will be 
considered filed as of the date of receipt of the informal 
claim."  

In the June 1996 rating decision, the RO assigned a 10 
percent rating for the service-connected psychiatric 
disability, now characterized as PTSD.  The RO assigned an 
effect date of December 11, 1995, for this grant, which 
corresponds to the date of receipt of his claim for an 
increased rating.  

The Board has considered whether an earlier effective date 
could be warranted on the basis that it became factually 
ascertainable that an increase in disability occurred within 
one year prior to December 11, 1995.  38 U.S.C.A. § 
5110(b)(2); see also 38 C.F.R. § 3.400(o)(2).  

However, there is no medical evidence of record suggesting 
that the criteria for a compensable rating for PTSD were met 
during the one-year period prior to December 11, 1995.  In 
fact, the first medical evidence of record after December 
1995 that demonstrates that a compensable rating was 
warranted was the report of the March 1996 VA examination.  

Thus, the Board finds that entitlement to an effective date 
prior to December 11, 1995, pursuant to the exception set 
forth in 38 C.F.R. § 3.400(o)(2) must be denied.  

The Board has considered that, under the regulations then in 
effect, upon the failure of a veteran without adequate reason 
to report for physical examination, requested for disability 
compensation or pension purposes, the award of disability 
compensation or pension in course of payment to him will be 
suspended as of the date of last payment.  38 C.F.R. § 3.251 
(1957).  

If, after suspension of his award, the veteran should 
subsequently report for physical examination and the evidence 
clearly establishes to the satisfaction of the rating agency 
concerned that during the period of his failure to report the 
disability in fact existed to a compensable degree, an award 
may be approved effective the date of suspension.  38 C.F.R. 
§ 3.266 (1957).  

The veteran's attorney has argued that, because the veteran's 
VA examinations in 1952 and 1996 established that the 
criteria for a compensable evaluation were met at those 
times, it should be assumed that the criteria was also met 
during the intervening period.  

However, as noted, the regulations in effect in 1957 do not 
provide for such an assumption.  Instead, the provisions of 
38 C.F.R. § 3.266 indicate that a compensable rating will 
only be assigned for the intervening period when the evidence 
clearly establishes to the satisfaction of the rating agency 
concerned that during the period of his failure to report the 
disability in fact existed to a compensable degree.  

In this case, there is no medical evidence of record for the 
period from 1957 to 1995 establishing that the criteria for a 
compensable evaluation were met during that period.  

As it was first factually ascertainable that the veteran's 
psychiatric condition manifested by PTSD was compensably 
disabling in March 1996, the claim for an effective date 
earlier than December 11, 1995, the date of claim, for the 
award of a compensable rating for the service-connected PTSD 
must be denied.  38 C.F.R. § 3.400(o)(2).  



ORDER

Entitlement to an effective date earlier than December 11, 
1995, for the assignment of a compensable rating for the 
service-connected PTSD is denied.  

The veteran's claim alleging clear and unmistakable error in 
an August 1957 decision discontinuing payment of VA 
compensation benefits is dismissed without prejudice to 
refiling.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


